     Case: 1:20-cv-06521 Document #: 16 Filed: 03/31/21 Page 1 of 1 PageID #:130

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Deborah Laufer
                                Plaintiff,
v.                                                 Case No.: 1:20−cv−06521
                                                   Honorable Robert W. Gettleman
Morris Hotel Firm, Inc.
                                Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, March 31, 2021:


       MINUTE entry before the Honorable Robert W. Gettleman: On Plaintiff's notice
[15] and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) this case is dismissed
without prejudice. Civil case terminated. Mailed notice (cn).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
